12/03/2019
                      HAWKINS PARNELL
                      Hawkins Parnell & Young, LLP




              This is Calligaris' second request to extend the Answer deadline and its first to adjourn the
      Initial Case Management Conference. Both requests are made with the consent of Plaintiff's
      counsel.


                                                            Respectfully submitted,




                                                            Edward P. Abbot, Esq.
                                                            HAWKINS PARNELL & YOUNG, LLP

      cc:    Christopher Howard Lowe, Esq. (via ECF)



      APPLICATION GRANTED: The Defendnat's deadline to respond to the
      complaint is extended to January 3, 2020. The Initial Case Management
      Conference in this matter that is scheduled for Monday, December 16,
      2019 at 10:00 a.m. in Courtroom 17D, 500 Pearl Street, New York, NY
      10007 is hereby rescheduled to Tuesday, January 21, 2020 at 10:45 a.m.




                                                                                    12/03/2019




hpylaw.com
